Title: Enclosure F: [State of Monies Transferred to the United States], 21 December 1793
From: Hamilton, Alexander,Nourse, Joseph
To: Speaker of the House of Representatives













Dr.
State of Monies Transferred to the United States, Out of the Proceeds of Foreign Loans
Cr





Dollars Cents




Dollars Cents


To this Sum paid to France for the Use of St. Domingo

726,020.  
By this Sum drawn by the Treasurer on the Commissioners in




“ payment to France of 3 Millions of Livres pursuant to an Agreement with M. Ternant

544,500.  



Dollars



Amsterdam
Florins
5,649,621.2.8
= 2,305,769.13



“ ditto for miscellaneous purposes paid to Mr. Ternant

49,400.  
From which deduct the Amount of Bills sold to the Bank of the United States, but afterwards surrendered
}
495,000.  
= 200,000.  



“ Instalment due to France, September 3d. 1793—1,500,000 Livres
272,250.  


“ ditto due   Novem. 5th.    do.    1,000,000 livres



5,154,621.2.8

2,105,769.13


On which there has been paid
Dollars
178,879.35
 
By this Sum applied in Europe to the payment of Interest, for which provision was made out of Domestic Funds, and thereby virtually drawn to the United States, vizt.





Balance to be paid

 2,620.65






181,500.  


“ Payments made to Foreign Officers
Dollars
66,089.77

Interest from the 1st. of February 1791 to the 1st. of December 1793, paid and to be paid— Florins 2,940,790.13




Reserved to be paid
125,227.13






191,316.90
From which deduct this Sum remitted from hence
  536,565. 4




“ This Sum expended in purchases of the public debt—Vizt.


Florins
2,404,225. 9
* at 36⁴⁄₁₁ d.
 971,404.22


1793 February 4th.
Dollars
50,000.  

Dollars
3,077,173.35


 “   Do.  19

234,901.89

Treasury Department, December 21st, 1793


 “   Septem. 2d.

 50,000.  


Alexander Hamilton


“ Instalment to the Bank of the United States


334,901.89

Secy. of the Treasury.


“ Balance subject to further disposition


200,000.  










  577,284.56
* The precise amount of Sum thus paid for Interest cannot be definitively pronounced till the Completion of Settlements of Foreign Accounts now going on at the Treasury.




Dollars
3,077,173.35



A.H.


